Opinion issued April 22, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-01277-CR
          01-03-01278-CR
          01-03-01279-CR
          01-03-01280-CR
____________

DANNY ROYCE MURPHY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Court No. 1
Galveston County, Texas
Trial Court Cause Nos. 222964, 222967, 222970, and 222973



 
MEMORANDUM  OPINION
               Appellant Danny Royce Murphy was convicted in the City of Kemah
municipal court of four misdemeanors:  operating an unregistered vehicle, driving a
motor vehicle without a valid driver’s license, operating a motor vehicle without
displaying a valid certificate of inspection, and operating a motor vehicle without
evidence of financial responsibility.  Tex. Transp. Code Ann. §§ 502.402, 521.025,
601.008 (Vernon 1999), § 548.602 (Vernon Supp. 2004).
               Appellant appealed to county court and received a trial de novo because the
City of Kemah municipal court is not a court of record.  See  Tex. Code Crim. Proc.
Ann. art. 45.042(a), (b) (Vernon Pamph. 2004).  The county court also found
appellant guilty of all four charges.  The court assessed punishment at a fine of $50
in each case.  Appellant filed timely notices of appeal.  We have no jurisdiction over
the appeals.
               Unless the sole issue is the constitutionality of the statute or ordinance on
which the conviction is based, we are without jurisdiction when the fine imposed in
the lower court does not exceed $100.  See Boyd v. State, 11 S.W.3d 324, 325 (Tex.
App.—Houston [14th Dist.] 1999, no pet.); Tex. Code Crim. Proc. Ann. art. 4.03
(Vernon Supp. 2004).  Each of appellant’s fines was less than $100.  We therefore
examined the brief appellant filed in this Court.  He raised no challenge to the
constitutionality of a statute or ordinance.  We therefore have no jurisdiction over the
appeals.

               The appeals are dismissed for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).